Case: 1:19-cr-00775-PAG Doc #: 121 Filed: 08/28/20 1 of 2. PageID #: 824




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



UNITED STATES OF AMERICA,                      )         CASE NO. 1:19CR775
                                               )
                       Plaintiff(s),           )         JUDGE PATRICIA A. GAUGHAN
                                               )
               vs.                             )
                                               )
CLINTON REIDER,                                )               ORDER
                                               )
                                               )
                       Defendant(s).           )


       Before the Court is the Joint Notice of Intent to Plea Guilty with a proposed plea agreement

attached.

       Due to the international pandemic caused by the Coronavirus (COVID-19), the President

of the United States and the Governor of the State of Ohio have declared a public health

emergency. The Center for Disease Control and Prevention and other public health authorities

have urged the taking of drastic precautions to reduce the possibility of exposure to the virus and

slow the spread of the disease. Clearly, this crisis impacts the health and availability of all

participants necessary to the resolution of this case.

       In light of In Re: Coronavirus (COVID-19) Phased-In Recovery Plan, Amended General

Order 2020-08-2 (August 25,2020), the ends of justice are served by excluding all time between

the filing of this Notice of Intent to Plea Guilty and the Court’s acceptance of Defendant’s guilty
Case: 1:19-cr-00775-PAG Doc #: 121 Filed: 08/28/20 2 of 2. PageID #: 825




plea for Speedy Trial Act purposes under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),(ii),

and (iv). The granting of a continuance outweighs the best interest of the public and defendant in

a speedy trial, and the failure to grant such a continuance would be likely to result in a miscarriage

of justice.

         Change of Plea Hearing and Sentencing are set December 18, 2020 at 11:30 a.m. The

matter is referred to Pretrial/Probation for preparation of a Presentence Investigation Report.



         IT IS SO ORDERED.




                                                      /s/Patricia A. Gaughan
                                                      PATRICIA A. GAUGHAN
                                                      United States District Court
                                                      Chief Judge

Dated:    8/28/2020
